Case 2:19-cr-00642-VAP Document 77 Filed 02/24/20 Page 1 of 2 Page ID #:778



 1   THOMAS P. O’BRIEN, State Bar No. 166369
     IVY A. WANG, State Bar No. 224899
 2   BROWNE GEORGE ROSS LLP
     801 South Figueroa Street Suite 2000
 3   Los Angeles, CA 90017
     Telephone: (213) 725-9800
 4   Facsimile: (213) 725-9808
     E-mail: tobrien@bgrfirm.com
 5
     EVAN J. DAVIS, State Bar No. 250484
 6   HOCHMAN SALKIN TOSCHER PEREZ P.C.
     9150 Wilshire Boulevard, Suite 300
 7   Beverly Hills, California 90212-3414
     Telephone: (310) 281-3200
 8   Facsimile: (310) 859-1430
     E-mail: davis@taxlitigator.com
 9
10   Attorneys for Defendant
     IMAAD SHAH ZUBERI
11
12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                      CASE NO.: 19-cr-00642-VAP
15                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING HEARING
16                          v.
17   IMAAD SHAH ZUBERI,
18                     Defendant.
19
20               Plaintiff United States of America and Defendant Imaad Shah Zuberi
21   stipulate as follows:
22               Mr. Zuberi’s sentencing hearing is currently scheduled for March 23,
23   2020, at 9:00 a.m. On or about January 24, 2020, the government filed
24   document number 65. For reasons relating to matters discussed in document
25   65, as well as defense counsel’s need for additional time to explore
26   sentencing factors, the parties believe it would be in the interest of justice to
27   continue Mr. Zuberi’s sentencing to May 18, 2020.
28

     1424562.2
                           STIPULATION TO CONTINUE SENTENCING HEARING
Case 2:19-cr-00642-VAP Document 77 Filed 02/24/20 Page 2 of 2 Page ID #:779



 1               THEREFORE, the government and Mr. Zuberi jointly request,
 2   propose, and stipulate that the Court continue the sentencing from March 23,
 3   2020, to May 18, 2020; that the Court continue the deadline for parties to
 4   file objections to the presentence report from March 2, 2020, to March 23,
 5   2020; and that the Court the deadline for parties to file their sentencing
 6   positions from March 2, 2020, to May 4, 2020.
 7
 8   Dated: February 24, 2020            BROWNE GEORGE ROSS LLP

 9                                       By: /s/ Thomas P. O’Brien
10                                           THOMAS P. O’BRIEN
11                                       HOCHMAN SALKIN TOSCHER
                                         PEREZ P.C.
12
13                                       By: /s/ Evan J. Davis
                                            EVAN J. DAVIS
14
15                                       Attorneys for Defendant
                                         IMAAD SHAH ZUBERI
16
     Dated: February 24, 2020            NICOLA T. HANNA
17                                       United States Attorney
18                                       BRANDON D. FOX
19                                       Assistant United States Attorney
                                         Chief, Criminal Division
20
                                         By: /s/ Daniel J. O’Brien per email auth.
21
                                              DANIEL J. O’BRIEN
22                                            ELISA FERNANDEZ
                                              Assistant United States Attorneys
23
                                         Attorneys for Plaintiff
24                                       UNITED STATES OF AMERICA
25
26
27
28

     1424562.2                                2
                          STIPULATION TO CONTINUE SENTENCING HEARING
